Citation Nr: 0705388	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-01 766	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

2.	Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.  

3.	Entitlement to an increased rating for degenerative joint 
and disc disease of the lumbosacral spine, rated 40 percent 
disabling.  

4.	Entitlement to an increased rating for degenerative joint 
and disc disease of the cervical spine, rated 30 percent 
disabling.  

5.	Entitlement to an increased rating for degenerative joint 
disease of the right shoulder, rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION


The veteran served on active duty from July 1969 to October 
1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Wilmington, Delaware, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1969 to October 1998.  

2.	On January 17, 2007, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Wilmington, Delaware, that the appellant died in December 
2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


